DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14, 15, 17, 19, 20are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US2022/0080838 A1) in view of Toyoda (US5376868A).

Regarding to Claim 1, Hwang teaches a vehicle control device configured to control a vehicle configured to rotate each of four or more drive wheels, the vehicle control device comprising:
a motor control unit configured to control torques that are generated by the motors (Fig. 2, Part 100),
wherein when oversteer has occurred during turning of the vehicle, the motor control unit performs a control upon oversteer of causing the motor configured to rotate a front wheel on an outer side with respect to the turning to generate braking torque and increasing drive torque of the motor configured to rotate a rear wheel on an inner side with respect to the turning (Fig. 6, Paragraphs 78-80).

Hwang fails to explicitly disclose, but Toyoda teaches a vehicle control device configured to control a vehicle configured to rotate each of four or more drive wheels by each of different motors [Toyoda teaches a vehicle that each drive wheel is controlled by a motor independently (Toyoda, Fig. 1).  Therefore, each wheel drive force can be provided independently to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Toyoda to apply the control unit of Hwang to a specific vehicle in order to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).

Regarding to Claim 2, Hwang in view of Toyoda teaches the modified vehicle control device, wherein an occurrence direction of a real yaw rate of the vehicle is determined to be inverted, the motor control unit ends the control upon oversteer (Hwang, Fig. 4B, Paragraph 75).

Regarding to Claim 3, Hwang in view of Toyoda teaches the modified vehicle control device, wherein when a counter operation is performed by a driver during the control upon oversteer, the motor control unit performs a control upon counter operation of reducing the braking torque (Hwang, Fig. 6, Step 4 of the oversteering occurrence procedure.  The examiner considered a counter operation is a part of the full control under the broadest reasonable interpretation since the claimed language fails to clearly distinguished the counter operation from the control taught in Claim 1).

Regarding to Claim 4, Hwang in view of Toyoda teaches the modified vehicle control device, wherein during the control upon counter operation, the motor control unit causes the drive torque to be generated preferentially by the motors configured to rotate steered wheels of the drive wheels (Hwang, Fig. 6, Step 4 of the oversteering occurrence procedure.  The examiner considered a counter operation is a part of the full control under the broadest reasonable interpretation since the claimed language fails to clearly distinguished the counter operation from the control taught in Claim 1).

Regarding to Claim 5, Hwang in view of Toyoda teaches the modified vehicle control device, wherein when the understeer has occurred during turning of the vehicle, the motor control unit performs a control upon understeer of causing the motor configured to rotate a rear wheel on an inner side with respect to the turning to generate braking torque and increasing drive torque of the motor configured to rotate a front wheel on an outer side with respect to the turning (Hwang, Fig. 6, Paragraphs 78-80).

Regarding to Claim 6, Hwang in view of Toyoda teaches the modified vehicle control device, wherein the motor control unit is configured to determine whether to end the control upon oversteer, based on an occurrence direction of a real yaw rate of the vehicle (Hwang, Fig. 4B, Paragraph 75), and to determine whether to end the control upon understeer, based on a deviation between a target yaw rate of the vehicle and a real yaw rate of the vehicle (Hwang, Fig. 4B, Paragraph 75).

Regarding to Claim 7, Hwang in view of Toyoda teaches the modified vehicle control device, wherein when a state of the vehicle is a front load state where a load to front wheels is greater than a load to other drive wheels and the vehicle is in a turning state, the motor control unit performs a first control of setting torques of the motors configured to rotate the front wheels greater (Hwang, Fig. 6.  After reviewing the specification of the claimed invention, the examiner considered the claimed limitation is a front load state and based on PG-Pub, US2022/0227354 A1, Paragraph 165, the front load state would occur during an understeering circumstance.  Therefore, the examiner considered based on the claimed language, at least under certain circumstance, Hwang would be able to reflect the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 8, Hwang in view of Toyoda teaches the modified vehicle control device, wherein the first control that is performed by the motor control unit sets the torques of the motors configured to rotate the front wheels, based on a deviation between a target yaw rate and a real yaw rate of the vehicle (Hwang, Fig. 4B, Fig. 6).

Regarding to Claim 9, Hwang in view of Toyoda teaches the modified vehicle control device, wherein the first control that is performed by the motor control unit sets the torques of the motors configured to rotate the front wheels greater as a load to the front wheels is greater than a load to rear wheels (Hwang, Fig. 6.  The examiner considered braking control is providing a negative torque, and driving control is providing a positive torque.  Please see the rejection of Claim 7 for further detail).

Regarding to Claim 10, Hwang in view of Toyoda teaches the modified vehicle control device, wherein the first control that is performed by the motor control unit is performed when the vehicle is in a turning start state (Hwang, Fig. 6.  The examiner considered the turning start state means a car would start turning.  Therefore, it can be considered as an understeering circumstance under the broadest reasonable interpretation).

Regarding to Claim 14, Hwang teaches a vehicle control device configured to control a vehicle configured to rotate each of four or more drive wheels, the vehicle control device comprising:
a motor control unit configured to control torques that are generated by the motors (Fig. 2, Part 100),
wherein when understeer has occurred during turning of the vehicle, the motor control unit performs a control upon understeer of causing the motor configured to rotate a rear wheel on an inner side with respect to the turning to generate braking torque and increasing drive torque of the motor configured to rotate a front wheel on an outer side with respect to the turning (Fig. 6, Paragraphs 78-80).

Hwang fails to explicitly disclose, but Toyoda teaches a vehicle control device configured to control a vehicle configured to rotate each of four or more drive wheels by each of different motors [Toyoda teaches a vehicle that each drive wheel is controlled by a motor independently (Toyoda, Fig. 1).  Therefore, each wheel drive force can be provided independently to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Toyoda to apply the control unit of Hwang to a specific vehicle in order to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).

Regarding to Claim 15, Hwang in view of Toyoda teaches the modified vehicle control device, wherein when a deviation between a target yaw rate of the vehicle and a real yaw rate of the vehicle is determined to become equal to or smaller than a predetermined threshold value, the motor control unit ends the control upon understeer (Hwang, Fig. 4B, Paragraph 75).

Regarding to Claim 17, Hwang in view of Toyoda teaches the modified vehicle control device, wherein, in a case where the motor control unit generates the braking torque when oversteer has occurred during turning of the vehicle, the motor control unit adjusts the drive torque so that a summed value of the braking torque and the drive torque does not exceed a request torque to the vehicle (Hwang, Fig. 4B, Fig. 6, since the system would overcome the oversteer, it would be obvious that the summed value of the torque would not exceed the required torque after the operation).

Regarding to Claim 19, Hwang teaches a control method of controlling a vehicle configured to rotate each of four or more drive wheels, the control method comprising:
when oversteer has occurred during turning of the vehicle, causing the motor configured to rotate a front wheel on an outer side with respect to the turning to generate braking torque and increasing drive torque of the motor configured to rotate a rear wheel on an inner side with respect to the turning (Fig. 6, Paragraphs 78-80).

Hwang fails to explicitly disclose, but Toyoda teaches a control method of controlling a vehicle configured to rotate each of four or more drive wheels by each of different motors [Toyoda teaches a vehicle that each drive wheel is controlled by a motor independently (Toyoda, Fig. 1).  Therefore, each wheel drive force can be provided independently to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Toyoda to apply the control unit of Hwang to a specific vehicle in order to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).

Regarding to Claim 20, Hwang teaches a control method of controlling a vehicle configured to rotate each of four or more drive wheels, the control method comprising:
when understeer has occurred during turning of the vehicle, causing the motor configured to rotate a rear wheel on an inner side with respect to the turning to generate braking torque and increasing drive torque of the motor configured to rotate a front wheel on an outer side with respect to the turning (Fig. 6, Paragraphs 78-80).

Hwang fails to explicitly disclose, but Toyoda teaches a control method of controlling a vehicle configured to rotate each of four or more drive wheels by each of different motors [Toyoda teaches a vehicle that each drive wheel is controlled by a motor independently (Toyoda, Fig. 1).  Therefore, each wheel drive force can be provided independently to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang to incorporate the teachings of Toyoda to apply the control unit of Hwang to a specific vehicle in order to maintain the cornering capability and stability of the vehicle (Toyoda, Col. 12, Lines 3-23).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US2022/0080838 A1) and Toyoda (US5376868A) as applied to Claim 7 above, and further in view of Uemura (US2021/0269030 A1).

Regarding to Claim 11, Hwang and Toyoda fails to explicitly disclose, but Uemura teaches a vehicle control device, wherein the motor control unit is configured to perform a second control of setting the torque of each of the motors so that a vehicle speed is equal to or smaller than an upper limit vehicle speed at which a centrifugal acceleration of the vehicle corresponds to an upper limit centrifugal acceleration [Uemura teaches a control procedure would control the centrifugal acceleration and speed of a vehicle equal or under upper limits (Uemura, Fig. 2, Paragraphs 113-128) to allow a vehicle to have a sufficient response while suppressing the fluctuation of the instruction steering angle and the shortcut of the travel line (Uemura, Paragraph 132).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang, Toyoda to incorporate the teachings of Uemura to add a control procedure to control the vehicle speed and vehicle centrifugal acceleration in order to allow the vehicle to have a sufficient response while suppressing the fluctuation of the instruction steering angle and the shortcut of the travel line (Uemura, Paragraph 132).

Regarding to Claim 12, Hwang in view of Toyoda and Uemura teaches the modified vehicle control device, wherein when implementation conditions for the first control and the second control are all satisfied, the motor control unit performs preferentially the first control, and causes the motors configured to rotate rear wheels to generate braking torques in the second control (Uemura teaches the second control can be applied during the turning circumstance (Uemura, Paragraph 131).  The examiner considered the turning start state means a car would start turning.  Therefore, it can be considered as an understeering circumstance under the broadest reasonable interpretation.  Therefore, when applying the teachings of rejection of Claim 10, one with ordinary skill in the art would understand the first control must be applied to overcome the understeer first, and then the second control can be applied later).

Regarding to Claim 13, Hwang in view of Toyoda and Uemura teaches the modified vehicle control device, wherein when performing the second control, in a case where braking torque of limiting the vehicle speed to the upper limit vehicle speed is smaller than lower limit torque, the motor control unit limits the braking torques of the motors configured to rotate the rear wheels to the lower limit torque, and limits drive torques of the front wheels in the first control, based on a limit amount of the braking torques of the motors configured to rotate the rear wheels (Hwang, Fig. 6, Uemura, Paragraphs 113-128.  The examiner has considered a turning start state can be a circumstance to applied the first control first and the second control later, so it would be obvious that the teachings of Hwang would be applied first to provide a drive torque to front wheels and brake torque to rear wheel, and when the teachings of Uemura is applied, it would be known that the drive torque and the brake torque are limited to allow the vehicle speed and vehicle centrifugal under certain limits).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US2022/0080838 A1) and Toyoda (US5376868A) as applied to Claim 7 above, and further in view of Yoshioka (US6089680A).

Regarding to Claim 16, Hwang and Toyoda fail to explicitly disclose, but Yoshioka teaches a vehicle control device, wherein when at least one of oversteer and understeer has occurred during turning of the vehicle, the motor control unit reduces drive torques of the motor configured to rotate a front wheel on an inner side with respect to the turning and the motor configured to rotate a rear wheel on an outer side with respect to the turning [Yoshioka teaches a control procedure would apply a braking force to both inner front wheel and outer rear wheel in both understeer and oversteer circumstance (Yoshioka, Col. 5, Lines 5-50, applying braking torque can be considered as reducing drive torque under the broadest reasonable interpretation) to maintain the vehicle stability (Yoshioka, Col. 1, Lines 53-56).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang, Toyoda to incorporate the teachings of Yoshioka to control the torque of both inner front wheel and outer rear wheel in both understeer and oversteer circumstance in order to maintain the vehicle stability (Yoshioka, Col. 1, Lines 53-56).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US2022/0080838 A1) and Toyoda (US5376868A) as applied to Claim 7 above, and further in view of Kelly (US2016/0194002 A1).

Regarding to Claim 18, Hwang and Toyoda fail to explicitly disclose, but Kelly teaches a vehicle control device, wherein when at least one of oversteer and understeer has occurred during turning of the vehicle, the motor control unit returns to a usual control in a case where a brake pedal is depressed by a driver [Kelly teaches a vehicle control device comprises a control process that when depressing a brake pedal, a cruise control would be canceled (Kelly, Paragraph 76, the examiner considered the control of Claim 1 can be considered as a cruise control under the broadest reasonable interpretation) to allow the driver control the vehicle manually (Kelly, Paragraph 76, which is a usual control under the broadest reasonable interpretation).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang, Toyoda to incorporate the teachings of Kelly to set up a control based on depressing the brake pedal in order to allow the driver control the vehicle manually (Kelly, Paragraph 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugai (US2017/0166203 A1) teaches a vehicle that each wheel is controlled by a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747